Judgment entered in the Supreme Court, Bronx County, on March 5, 1975, granting plaintiff a judgment of divorce and related relief, unanimously affirmed, without costs and without disbursements. In this divorce action on the grounds of cruel and inhuman treatment, the wife testified that on April 15, 1974, her husband struck her in her left eye requiring medical treatment at a hospital and resulting in a black and blue and swollen eye; that her husband had threatened her and requested that she leave the house but without the children, issue of the marriage, and that his threats and actions left her "terrified” and "deathly” afraid of him; that she was unable to eat in the house or sleep and that on many nights while working as a registered nurse she would sit in a chair where she slept until it was time to go on duty. Further, that on another occasion, a blow intended by the defendant for her landed on her sister instead. The husband denied all allegations of cruelty and explained the incidents and the blows as being accidental and not willful. The court found that the defendant physically assaulted his wife and that he had engaged in a course of conduct whereby he intimidated her with constant and repeated threats of physical violence. It concluded that these acts of cruelty rendered it unsafe and improper for the plaintiff to remain married to the defendant. On this record the sharp issues were for the trier of the facts and the court’s determination should be sustained. (See Jury v Jury, 242 App Div 476, 477.) Furthermore, the trial court possesses wide discretion to determine the issue of cruel and inhuman conduct. (See Hessen v Hessen, 33 NY2d 406, 411.) The evidence in this record is sufficient to support the trial court’s findings in plaintiff’s favor, and we therefore affirm. Concur—Stevens, P. J., Markewich, Kupferman, Lupiano and Nunez, JJ.